IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

RONALD CORDELL                      NOT FINAL UNTIL TIME EXPIRES TO
THORTON,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D16-2159
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed November 15, 2016.

An appeal from the Circuit Court for Escambia County.
Jennie Kinsey, Judge.

Nancy A. Daniels, Public Defender, and Kevin Steiger, Assistant Public Defender,
for Appellant.

Pamela Jo Bondi, Attorney General, for Appellee.




PER CURIAM.

      AFFIRMED.

B.L. THOMAS, RAY, and OSTERHAUS, JJ., CONCUR.